     SMITH & SMITH
 1   GERALD K. SMITH AND JOHN C. SMITH
     LAW OFFICES, PLLC
     ATTORNEYS AT LAW
 2   6720 E. Camino Principal, Suite 203
     Tucson, AZ 85715
 3   Tel: (520) 722-1605
     Fax: (520) 844-8070
 4   John C. Smith, State Bar No. 023008
     Email: john@smithandsmithpllc.com
 5   Will Sherman, State Bar No. 034221
     Email: will@smithandsmithpllc.com

 6   Attorneys for Official Committee of Unsecured Creditors

 7                            IN THE UNITED STATES BANKRUPTCY COURT
 8                                         FOR THE DISTRICT OF ARIZONA
 9
     In re:                                                    Chapter 11 Proceedings
10
     FARWEST PUMP COMPANY,                                     Case No. 4:17-bk-11112-BMW
11
12                                           Debtor.           APPLICATION FOR ORDER
                                                               TO SHOW CAUSE
13
14             The Official Committee of Unsecured Creditors (the “Committee”), through
15   undersigned counsel, respectfully requests entry of an Order to Show Cause why Debtor
16
     and/or its counsel should not be sanctioned for failing to comply with the Court’s order to
17
18   prepare and file a Periodic Report [Form 426] for each of the Debtor’s related entities. 1 The

19   reports were to be reviewed by Debtor’s financial advisor, Ted Burr, prior to filing, and were
20   to be filed on or before the 20th day of the month following the conclusion of each calendar
21
     quarter. To date no reports have been filed.
22
23
24
     1
      Reliant Well Drilling and Pump Corporation, Inc., FARCO Perforaciones y Bombeo, S.A.
25   de C.V., and Vaught Equipment, LLC.
26
27
28


Case 4:17-bk-11112-BMW                     Doc 768 Filed 08/24/20 Entered 08/24/20 15:49:43   Desc
                                            Main Document    Page 1 of 4
 1         At the January 16, 2020, hearing on the Committee’s Renewed Motion for Standing,
 2   the Court indicated its concern that there had been a lack of disclosure from the Debtor to
 3
     requests from the Committee for financial information relating to the enforcement of the
 4
 5   Debtor’s leases with its related entities. At the hearing the Court indicated it would provide

 6   protective measures to safeguard the finances of the Debtor pending the outcome of the BAP
 7   appeal. The Court instructed the parties to upload an order.
 8
           Over the course of the next few months the parties were unable to agree on wording for
 9
     the proposed Order. A Stipulated Order was eventually entered on June 3, 2020 [DE 743]
10
11   requiring the Debtor to file periodic reports for the related entities. To date the Debtor has
12   failed to comply with that Order.
13
           The Committee’s counsel has repeatedly reached out to counsel for the Debtor with no
14
     success. Most recently counsel for the Committee emailed Debtor’s counsel advising of a
15
16   deadline of Friday, August 21, 2020, to file the reports; unfortunately, counsel never
17   responded, thus prompting this filing.
18
           The Committee respectfully requests entry of an order to show cause why Debtor and/or
19
     Debtor’s counsel should not be sanctioned for their refusal to comply with the Court’s Order.
20
21         DATED this 24th day of August 2020.
22                                            GERALD K. SMITH AND JOHN C. SMITH
                                              LAW OFFICES, PLLC
23
24                                            By: s/ John C. Smith
                                                John C. Smith
25                                              Attorneys for Committee of Unsecured Creditors
26
27
28

Case 4:17-bk-11112-BMW
                                                     2
                             Doc 768 Filed 08/24/20 Entered 08/24/20 15:49:43           Desc
                              Main Document    Page 2 of 4
 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on August 24, 2020, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice
     of Electronic Filing and additionally e-mailed copies of the attached document to the following
 4   ECF registrants:
 5   Renee Sandler Shamblin*                          Nancy Swift*
     Office of the United States Trustee              Buchalter, a Professional Corporation
 6   230 North First Avenue, #204
     Phoenix, AZ 85003-1706                           16435 N. Scottsdale Rd., Suite 440
 7   Email: renee.s.shamblin@usdoj.gov                Scottsdale, AZ 85254-1754
                                                      Email: nswift@buchalter.com
 8
     Kasey C. Nye*                                    Attorneys for Ford Motor Credit Corp.
 9   Waterfall Economidis.
     5210 E. Williams Circle, Suite 800               Jacob Sparks*
10                                                    Spencer Fane
     Tucson, AZ 85712
11   Email: knye@waterfallattorneys.com               10100 North Central Expressway, #225
     Attorneys for Debtor                             Dallas, TX 75231-4456
12                                                    Email: JSparks@SpencerFane.com
     G. Lawrence Schubart*                            Attorneys for UMB
13   Stubbs & Schubart, P.C.
14   340 N. Main Avenue                               S. Cary Forrester*
     Tucson, AZ 85701                                 Forrester & Worth, PLLC
15   Email: lschubart@stubbsschubart.com
                                                      636 N. Central Avenue, Suite 700
16   Daryl Bishop*                                    Phoenix, AZ 8501
     Steven Gilfenbain*                               Email: SCF@forresterandworth.com
17   The Morgan Rose Ranch, LP                        Attorney for Reliant Well and Vaught
     9777 Wilshire Blvd., Suite 900                   Equipment, LLC
18   Beverly Hills, CA 90212
     Email: dbishop@mmgagribusiness.com
19   Email: steven@mmgagribusiness.com                Howard A. Chorost*
                                                      21 E. Speedway Blvd.
20                                                    Tucson, Arizona 85705
     Robert M. Charles, Jr.*
21   Jeffrey L. Sklar*                                Email: hchorost@me.com
     Lewis Roca Rothgerber Christie LLP               Attorney for Creditor Stubbs and Schubart
22   One S. Church Ave., Suite 2000
     Tucson, AZ 85701-1611                            Russ Stowers*
23   Email: rcharles@lrrc.com
     Email: jsklar@lrrc.com                           Russell B. Stowers, PLLC
24                                                    Rillito Business Park
     Rebecca O’Brien*                                 4574 North 1st Avenue, Suite 100
25   Rusing, Lopez & Lizardi, PLLC                    Tucson, AZ 85718
     6363 N. Swan Rd., Suite 151                      Email: russ@stowerswest.com
26   Tucson, AZ 85718
27   Email: robrien@rllaz.com
     Attorneys for Douglas Dunlap
28

Case 4:17-bk-11112-BMW
                                                     3
                              Doc 768 Filed 08/24/20 Entered 08/24/20 15:49:43           Desc
                               Main Document    Page 3 of 4
 1   Brad Peters*
     San Joaquin Bit Service, Inc.
 2   P. O. Box 40186
     Bakersfield, CA 93384
 3   Email: bpeters@sanjoaquinbit.com
                                                Jill H. Perrella*
 4                                              James G. Florentine*
     Robert L. Dawidiuk*
 5   1770 Park Street, Suite 200                Snell & Wilmer L.L.P.
     Naperville, IL 60563                       One S. Church Ave., Suite 1500
 6   Email: rdawidiuk@collinslaw.com            Tucson, AZ 85701
                                                Email: jperrella@swlaw.com
 7                                              Email: jflorentine@swlaw.com
     Roger Frazier*
 8   2525 E. Broadway Blvd., Suite 200          Attorneys for Creditor Flaska
     Tucson, AZ 857165
 9   roger@frazierlawaz.com                     Lesley Lukach*
     Attorney for Joseph and Peggy Salvail      Pima County Attorney’s Office
10
                                                32 N. Stone, Suite 2100
11   Larry Folks*                               Tucson, AZ 85701
     Folks Hess Kass PLLC                       Email: Lesley.Lukach@pcao.pima.gov
12   1850 N. Central Ave., Suite 1140
     Phoenix, AZ 85004                          Attorneys for Pima County Treasurer
13   Email: folks@folkshesskass.com
     Attorneys for Nationstar Mortgage
14
15   /s/ Kate Manns
     Kate Manns
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:17-bk-11112-BMW
                                               4
                            Doc 768 Filed 08/24/20 Entered 08/24/20 15:49:43     Desc
                             Main Document    Page 4 of 4
